Citation Nr: 0426415	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a cold injury to bilateral lower extremities, to include 
elephantiasis and bilateral above knee amputation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran requested a Board hearing in 
his VA Form 9 dated in July 2003 and a hearing was scheduled 
for August 2004.  In an August 2004 telephone call the 
veteran cancelled this hearing.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for residuals of a cold 
injury in a March 1994 rating decision and properly notified 
the veteran, who did not initiate an appeal of the decision.

3.  Evidence received since the March 1994 rating decision 
regarding the veteran's claim for service connection for 
residuals of a cold injury does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSIONS OF LAW

1.  The rating decision of March 1994 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).  

2.  No new and material evidence has been received since the 
March 1994 rating decision to reopen a claim for service 
connection for residuals of a cold injury to bilateral lower 
extremities, to include elephantiasis and bilateral above 
knee amputation.  38 U.S.C.A.  § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a January 2004 letter, the RO explained the requirements 
for establishing service connection, and explained that it 
would obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
This letter also informed the veteran that he must submit new 
and material evidence to reopen the claim with evidence 
relevant to service connection.  Furthermore, the June 2003 
statement of the case includes the text of the regulation 
regarding new and material evidence.  Therefore, the Board 
finds that the RO has provided the appellant with all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim in May 1997, over three years prior to the enactment of 
the VCAA, and issued a rating decision in March 2002.  At 
that time it was still unclear what sort of notice the VCAA 
required.  In any event, as the Board has already determined 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, any 
failure to follow Pelegrini in this case results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements);  Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 
U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b).
 
In this case, although the VCAA letter did not specifically 
advise the veteran to provide all pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically identified certain evidence that the 
RO would secure.  The RO also asked the veteran to identify 
any other private, VA or military medical treatment, as well 
as any other information or evidence he wanted the RO to 
secure.  In addition, the letter asked the veteran to provide 
any other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA examinations, VA medical records, private medical 
records, service medical records, and service personnel 
records.  38 U.S.C.A. § 5103A.  The veteran has not 
identified any other additional evidence that may 
substantiate his claim.  Therefore, the RO's actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  Therefore, the Board finds that 
the duty to assist has been met. Id.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
veteran's claim was received in May 1997, the amended 
regulations are not applicable.

Analysis

The veteran submitted his original claim for service 
connection for residuals of an in-service cold injury in June 
1993.  The RO denied that claim in a March 1994 rating 
decision, stating that there was no evidence of any treatment 
for a cold injury while in service.  Although the RO provided 
notice of this denial, the veteran did not initiate an appeal 
of the rating decision.  Therefore, the RO's decision of 
March 1994 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

In May 1997 the veteran filed another service connection 
claim for residuals of a cold injury.  The RO denied this 
claim in March 2002 stating that the veteran had failed to 
submit "new and material evidence" which could connect his 
condition to military service.  The veteran submitted a 
Notice of Disagreement (NOD) in June 2002 and perfected his 
appeal in July 2003.

The Board notes that even though the RO's July 2002 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.

Upon review of the record, the Board finds that evidence 
received since the March 1994 rating decision with regard to 
the claim for residuals of a cold injury is cumulative of 
evidence previously of record and therefore not new and 
material.  The veteran alleges that he was exposed to severe 
weather conditions while serving in Korea that caused him 
various problems with his lower extremities.  However, 
service medical records are negative for any complaints or 
treatment of disability of the lower extremities.  In 
addition, the veteran's separation examination reported 
normal lower extremities.  The veteran was diagnosed with 
elephantiasis in October 1983, more than thirty years after 
service, without discussion of the etiology of the disease.

The evidence submitted since the March 1994 rating decision 
is cumulative of evidence previously of record.  VA medical 
records dated from March 1993 to July 1996 show the veteran 
receiving treatment for elephantiasis.  A report dated in 
March 1993 states that the etiology of the veteran's 
lymphedema, also referred to as elephantiasis, was unknown.  
It was the lymphedema and the resulting stasis ulcers which 
ultimately resulted in the veteran's bilateral knee 
amputations in March 1996.  Thus, these VA records fail to 
establish a connection between the veteran's condition and 
his military service.  

Similarly, a letter from the veteran's friend dated in April 
1997 does not provide any relevant evidence as the friend 
stated in the letter that he had only known the veteran for a 
period of one year.  Since the veteran's friend did not know 
the veteran during his service it would be impossible for the 
veteran's friend to provide lay testimony regarding the 
veteran's cold symptoms during service.  

Also, a June 2003 VA medical record signed by Dr. Rodriguez 
found that the veteran had been diagnosed with chronic venous 
insufficiency with associated lymphedema, etiology unknown.  
Dr. Rodriguez noted that such skin changes have been 
attributed to lymphatic obstruction and superficial bacterial 
infections settling in on those areas where the vein and 
lymphatic drainage were interfered with.  Dr. Rodriguez also 
noted that the term elephantiasis was originally confined to 
chronic lymphedema of the legs secondary to infection by 
filarial organisms, namely Wuchereia bancrofti.  According to 
Dr. Rodriguez, these organisms are primarily found in the 
tropics.  Based on these findings, Dr. Rodriguez concluded 
that the veteran did not have classical elephantiasis.  Dr. 
Rodriguez opined that the veteran had impaired circulation 
involving the lymphatics and veins of the lower extremities 
as a consequence of extensive obesity that has compressed 
those vessels and, in doing so, made them more susceptible to 
infection by bacterial organisms.  Thus it appears that the 
veteran's obesity, which is not related to his military 
service, caused his current conditions of elephantiasis and 
amputation of his legs, rather than any cold injury he may 
have incurred in service.

While the veteran maintains that his elephantiasis and the 
amputation of his legs are related to his service he is not 
competent to offer an opinion as to the etiology of these 
conditions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Under 
these circumstances, the Board must conclude, as new and 
material evidence has not been received, the criteria for 
opening the claim for service connection are not met.  Since 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

New and material evidence not having not been received, the 
claim for service connection for residuals of a cold injury 
to bilateral lower extremities, to include elephantiasis and 
bilateral above knee amputation, is not reopened; the appeal 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



